Title: From Benjamin Franklin to Anthony Benezet, 10 February 1773
From: Franklin, Benjamin
To: Benezet, Anthony


Dear Friend,
London, Feb. 10. 1773
I received with Pleasure yours of Sept. 13. as it informed me of your Welfare. With this I send you one of Young’s Night Thoughts, the largest Print I could find. I thank you for the 4 Copies you sent me of your Translation of the French Book: I have given two of them to Friends here, whom I thought the Subject might suit. I have commenc’d an Acquaintance with Mr. Granville Sharpe, and we shall act in Concert in the Affair of Slavery. The Accounts you send me relating to Surinam are indeed terrible. Go on and prosper in your laudable [Endea]vours, and believe me ever, my dear Friend, Yours most affectionately
B Franklin

I send you a few of a Pamphlet written at Paris by a Wellwisher to our Country. It is a little System of Morals, that may give distinct Ideas on that Subject to Youth and perhaps on that Account not unfit for a School Book. I will send you more if you desire it.
Mr Antho Benezet / per Capt. All.

